                                                                                                                      Case 2:21-cv-07408-VAP-SK Document 4 Filed 09/16/21 Page 1 of 2 Page ID #:31




                                                                                                                                                     1 RUFUS-ISAACS ACLAND & GRANTHAM LLP
                                                                                                                                                       ALEXANDER RUFUS-ISAACS, State Bar No. 135747
                                                                                                                                                     2   aisaacs@rufuslaw.com
                                                                                                                                                       9420 Wilshire Blvd., 2nd Floor
                                                                                                                                                     3 Beverly Hills, California 90212
                                                                                                                                                       Telephone: (310) 770-1307
                                                                                                                                                     4
                                                                                                                                                       RODNEY A. SMOLLA
                                                                                                                                                     5   rodsmolla@gmail.com
                                                                                                                                                       4601 Concord Pike
                                                                                                                                                     6 Wilmington, Delaware 19803
                                                                                                                                                       Telephone: (864) 373-3882
                                                                                                                                                     7 Pro Hac Vice Application Pending
                                                                                                                                                     8
                                                                                                                                                       Attorneys for plaintiff NONA
                                                                                                                                                     9 GAPRINDASHVILI
                                                                                                                                                    10
                                                                                                                                                                                   UNITED STATES DISTRICT COURT
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11
                                                                                                                                                                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13
                                                                                                                                                       NONA GAPRINDASHVILI, an                           CASE No.
                                                                                                                                                    14 individual,
                                                                                                                                                                                                         NOTICE OF INTERESTED
                                                                                                                                                    15                    Plaintiff,                     PARTIES
                                                                                                                                                    16              v.
                                                                                                                                                    17 NETFLIX, INC., a Delaware
                                                                                                                                                       corporation, and DOES 1-50,
                                                                                                                                                    18
                                                                                                                                                                    Defendants.
                                                                                                                                                    19
                                                                                                                                                    20
                                                                                                                                                                    The undersigned, counsel of record for plaintiff Nona Gaprindashvili, certifies
                                                                                                                                                    21
                                                                                                                                                         that the following listed parties may have a pecuniary interest in the outcome of this
                                                                                                                                                    22
                                                                                                                                                         case. These representations are made to enable the Court to evaluate possible
                                                                                                                                                    23
                                                                                                                                                         disqualification or recusal.
                                                                                                                                                    24
                                                                                                                                                                    Not Applicable
                                                                                                                                                    25
                                                                                                                                                    26
                                                                                                                                                    27
                                                                                                                                                    28
                                                                                                                                                         8658.3.2
                                                                                                                                                                                          NOTICE OF INTERESTED PARTIES
                                                                                                                      Case 2:21-cv-07408-VAP-SK Document 4 Filed 09/16/21 Page 2 of 2 Page ID #:32




                                                                                                                                                     1 DATED: September 16, 2021     RUFUS-ISAACS ACLAND &
                                                                                                                                                                                     GRANTHAM LLP
                                                                                                                                                     2
                                                                                                                                                     3
                                                                                                                                                     4
                                                                                                                                                                                     By:
                                                                                                                                                     5                                     Alexander Rufus-Isaacs
                                                                                                                                                     6                                     Attorneys for plaintiff Nona Gaprindashvili

                                                                                                                                                     7
                                                                                                                                                     8
                                                                                                                                                     9
                                                                                                                                                    10
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13
                                                                                                                                                    14
                                                                                                                                                    15
                                                                                                                                                    16
                                                                                                                                                    17
                                                                                                                                                    18
                                                                                                                                                    19
                                                                                                                                                    20
                                                                                                                                                    21
                                                                                                                                                    22
                                                                                                                                                    23
                                                                                                                                                    24
                                                                                                                                                    25
                                                                                                                                                    26
                                                                                                                                                    27
                                                                                                                                                    28
                                                                                                                                                         8658.3.2
                                                                                                                                                                                           2
                                                                                                                                                                              NOTICE OF INTERESTED PARTIES
